Citation Nr: 1732674	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date for the grant of service connection for a right ear hearing loss prior to September 12, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was granted in an April 2003 RO rating decision, effective September 12, 2002.  The Veteran appealed the decision.

2.  In a June 2005 decision, the Board denied the claim for an effective date for right ear hearing loss prior to September 12, 2002.  The Veteran did not appeal the Board decision.

3.  In a December 2012 letter, the Board denied the Veteran's request for reconsideration of the June 2005 Board decision. 

4.  The Veteran filed another claim for an earlier effective date for the grant of service connection for a right ear hearing loss in June 2012; the claim was denied in an August 2012 rating decision. 

5.  The Veteran filed additional claims for earlier effective date in March 2013.


CONCLUSION OF LAW

The Veteran's free-standing claim for an effective date earlier than September 12, 2002 for the grant of service connection right ear hearing loss is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

However, regarding the matter of an earlier effective date, as discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for service connection for atopic dermatitis.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Earlier Effective Date

The Veteran contends that an effective date prior to September 12, 2002 is warranted for the grant of service connection for right ear hearing loss.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Veteran initially filed a claim for service connection for hearing loss in May 1990.  The RO denied the claim in an August 1990 rating decision.  The Veteran appealed the claim, and the Board granted service connection for left ear hearing loss and denied service connection for right earing hearing loss in an August 1991 rating decision.  The Veteran filed another claim for service connection for right ear hearing loss in February 1992.  The claim was denied in an April 1992 RO rating decision.  The claim was appealed.  In a June 1993 decision, the Board denied reopening a claim for service connection for a right ear hearing loss.  In a February 1995 decision, the Court upheld the Board's June 1993 decision.  The Veteran filed a claim for an increased rating for bilateral hearing loss in December 2002.  In an April 2003 decision, the RO granted service connection for right ear hearing loss and assigned an effective date of September 12, 2002.  The Veteran appealed the decision.  In a June 2005 decision, the Board denied the claim for an effective date for right ear hearing loss prior to September 12, 2002.  In a December 2012 letter, the Board denied the Veteran's request for reconsideration of the June 2005 Board decision.  The Veteran filed another claim for an earlier effective date for the grant of service connection for a right ear hearing loss in June 2012; the claim was denied in an August 2012 rating decision. 

The Veteran the current claim in March 2013.  The Veteran has consistently asserted that an effective date for service connection for right ear hearing loss should be the same as his left ear hearing loss, May 11, 1990.

The Veteran's current claim represents a free-standing earlier effective date claim which is challenging the prior final decision.  In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).

In this case, the effective date of the grant of service connection for right ear hearing loss assigned in the April 2003 rating decision was appealed, and the Board upheld the decision in a June 2005 decision.  The Veteran did not appeal the Board's June 2005 decision.  Furthermore, the Veteran has not alleged clear and unmistakable error (CUE) in the June 2005 decision.

In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).


ORDER

The claim for entitlement to an effective date earlier than September 12, 2002 for the grant of service connection for right ear hearing loss is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


